Case 4:19-cv-12250-MFL-EAS ECF No. 11 filed 10/30/20             PageID.66    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL VICKERS and
MARY WILSON ON BEHALF
OF J.V. (MINOR),

        Plaintiffs,                                       Case No. 19-cv-12250
                                                          Hon. Matthew F. Leitman
v.

MT MORRIS TOWNSHIP, et al.,

     Defendants.
__________________________________________________________________/

               ORDER DENYING WITHOUT PREJUDICE
        PLAINTIFFS’ MOTION TO REMOVE GUARDIAN (ECF No. 7)

        On July 31, 2019, Plaintiffs Michael Vickers and Mary Wilson (appearing on

behalf of her minor son J.V.), filed this pro se civil-rights action pursuant to 42

U.S.C. § 1983. (See Compl., ECF #1.) The Court thereafter entered an order in

which     it   explained   that   “parents       cannot    appear pro se on   behalf   of

their minor children because a minor’s personal cause of action is her own and does

not belong to her parent or representative.” Shepherd v. Wellman, 313 F.3d 963,

970–71 (6th Cir. 2002). See also Thompson v. Mohammed, 2013 WL 4747537, at

*1 (E.D. Mich. Sept. 4, 2013) (“The law is well settled that a parent may not

represent the interests of a minor child pro se because a minor’s personal cause of

action is her own”). (See Order, ECF No. 6.) The Court therefore held that Wilson


                                             1
Case 4:19-cv-12250-MFL-EAS ECF No. 11 filed 10/30/20         PageID.67    Page 2 of 3




could not appear pro se on her minor son’s behalf. (See id.) The Court then

instructed Vickers and Wilson that if J.V. wished to assert claims in this action, he

needed to obtain counsel. (See id.)

      J.V. has not obtained counsel. Instead, Wilson filed a motion asking the Court

to remove her as J.V.’s guardian for the purposes of this action. (See Mot., ECF No.

7.) It appears that Wilson believed that if the Court granted her motion, J.V. could

proceed pro se instead of retaining an attorney. However, because J.V. is a minor

of an unknown age, the Court is not persuaded that he is competent to represent

himself in this action.

      After receiving Wilson’s motion, the Court scheduled an in-person status

conference to take place in the Detroit courthouse on March 2, 2020. (See Notice to

Appear, ECF No. 9.) The purpose of the conference was to discuss Wilson’s motion

and the Court’s order that J.V. retain counsel. But the status conference did not take

place after Vickers asked the Court to hold the conference in its Flint courthouse

instead of the Detroit courthouse. (See Ltr., ECF No. 10.) The Court has not been

able to reschedule the conference due to the ongoing COVID-19 pandemic.

      This action cannot proceed, with J.V. as a party, until (1) J.V. obtains counsel

and/or (2) the Court holds an in-person status conference with Wilson, Vickers, and

J.V. to discuss whether counsel can or should be appointed for J.V. or whether J.V.

is competent to represent himself. Accordingly, the Court DENIES Wilson’s

                                          2
Case 4:19-cv-12250-MFL-EAS ECF No. 11 filed 10/30/20        PageID.68   Page 3 of 3




motion to remove herself as J.V.’s guardian (ECF No. 7) WITHOUT

PREJUDICE. As soon as it is safe and practicable to do so, the Court will hold an

in-person status conference in the Flint courthouse with Vickers, Wilson, and J.V.

to discuss next steps in this action, including the Court’s previous order that J.V.

obtain counsel.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: October 30, 2020               UNITED STATES DISTRICT JUDGE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 30, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         3
